--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into this 4th day of
January, 2016 (the “Effective Date”) by and between Hydrocarb Energy Corp.
(“Company”), and Mr. K. Andrew Lai (“Executive”).
 
WITNESSETH:
 
WHEREAS, Executive desires to serve as the Chief Financial Officer of the
Company; and


WHEREAS, the Company wishes to assure itself of the services of Executive for
the period provided in this Agreement, and Executive is willing to perform
services for the Company for such period, upon the terms and conditions
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:


1. Term. The term of employment under this Agreement shall commence and this
Agreement shall be effective as of the Effective Date, and shall terminate on
the second anniversary of the Effective Date, unless sooner terminated in
accordance with the terms hereof (the “Initial Term”); provided that this
Agreement shall automatically extend for additional one (1) year periods after
the Initial Term (each an “Automatic Renewal Term”) in the event that neither
party provides the other written notice of their intent not to automatically
extend the term of this Agreement at least sixty (60) days prior to the end of
the Initial Term or any Automatic Renewal Term, as applicable (each a
“Non-Renewal Notice”).


2. Employment; Duties. During the Term, Executive shall be employed by Company,
and the Executive shall serve, as the Company’s Chief Financial Officer (“CFO”).
Executive shall maintain a close working relationship with all the other
executives of the Company and shall report directly to the Company’s Board of
Directors (the “Board”), the Chief Executive Officer (CEO) and the Audit
Committee of the Board. Duties of Executive in his role as the Company’s CFO
shall include but not necessarily be limited to:


 
a.
Timely financial reporting and related filings with regulatory agencies,

 
b.
Administering financial audits,

 
c.
Creating together with the CEO the financial part of the business plan and
managing such in close collaboration with the CEO,

 
d.
Support for keeping the written business plan updated together with all
financial forecasts,

 
e.
Assistance and direction on cash management plan for entire company,

 
f.
Financial direction for all M&A activities,

 
g.
Strategic fundraising,

 
h.
Investment banking management and working closely with CEO on such,

 
i.
Working in detail with the CEO for all stock exchange listings, and

 
j.
Any other duties that the Board, the CEO, and/or Audit Committee may request of
the CFO from time to time which is consistent with the position of a CFO.

 
 
 
Employment Agreement - CFO
 
Page 1

--------------------------------------------------------------------------------

 
 
Best Efforts. Executive shall devote his best efforts to the business and
affairs of the Company. Executive shall perform his duties, responsibilities and
functions to the Company hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply, in all material
respects, with all rules and regulations of the Company (and special
instructions of the Board, if any) and all other rules, regulations, guides,
handbooks, procedures and policies applicable to the Company and its business in
connection with his duties hereunder, including all United States federal and
state securities laws applicable to the Company.


Records. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.


Compliance. Executive shall use his best efforts to maintain the Company’s
compliance with all rules and regulations of the Securities and Exchange
Commission (“SEC”), and reporting requirements for publicly traded companies
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Executive shall at all times comply, and cause the Company to comply, with the
then-current good corporate governance standards and practices as prescribed by
the SEC, any exchange on which the Company’s capital stock or other securities
may be traded and any other applicable governmental entity, agency or
organization.


Exchange Act Filing Requirements. The Executive agrees and acknowledges that due
to the Executive’s status as a Section 16(a) “officer” of the Company (as
described in Rule 16a-1(f) of the Exchange Act), he has an obligation to file
various beneficial ownership reports and forms with the Securities and Exchange
Commission, including Form’s 3, 4 and 5 (where applicable) and that such
obligation is solely the Executive’s regardless of whether the Company assists
the Executive in filing such forms or not. The Executive agrees to use his best
efforts to timely and adequately file all required beneficial ownership reports
and forms required under the Exchange Act.


3. Compensation; Benefits. During the Term, Executive shall receive an annual
salary of $200,000 to be paid in cash (“Cash Portion”), $40,000 to be paid in
shares of the Company's common stock (“Share Portion”) and 120,000 Company's
options (“Option Portion”) of the Company’s common stock (hereinafter
collectively referred to as “Base Salary”). The Cash Portion of the Base Salary
shall be payable in equal biweekly installments. The Share Portion of the Base
Salary shall be priced at market at the time of issuance and shall be payable in
equal quarterly installments at the end of each fiscal quarter. Options granted
under the Option Portion of the Base Salary shall be issued with a strike price
the same as the fair market price of the Company's stock on grant date and shall
be payable in equal quarterly installments at the beginning of the fiscal
quarter with terms pursuant to a shareholder approved incentive stock option
plan. Executive shall also receive an annual bonus of up to 55% of the Base
Salary, at the discretion of the Board, based on certain performance criteria to
be established by the Board (“Bonus”). Until or unless the Company and the Board
establish performance goals, the Executive’s Bonus will be wholly discretionary.
At least annually, and no later than the 15th day of March of each year, the
Board or the Compensation Committee shall review the Base Salary, Bonus, and
other compensation of Executive based upon performance and other factors deemed
appropriate by the Board and make such increases, supplemental bonus payments,
or other incentive awards as it deems fit.


Employment Agreement - CFO
 
Page 2

--------------------------------------------------------------------------------

 
In addition to the Base Salary, bonus and other compensation described in this
Section 3, Executive shall be entitled to four (4) weeks of vacation per fiscal
year. Up to two weeks of any unused vacation time will be carried forward to the
following year.  Any unused vacation time at the time of termination of the
Agreement will be paid to Executive in the form of cash and valued based on the
then most recent pay period computed Cash Portion hourly rate of the Based
Salary.  Executive shall also receive any other benefits and fringes (whether
subsidized in part, or paid for in full by Company) including, but not limited
to, medical, dental, life and disability insurance, and 401(k) Savings and
Retirement Plan which Company now or in the future pays or subsidizes for any of
its professional/technical or management employees, or employees in the same
class as Executive.


So long as this Agreement is in effect, the Company shall reimburse Executive
for all reasonable, out-of-pocket business expenses incurred in the performance
of his duties hereunder consistent with the Company’s policies and procedures,
in effect from time to time, with respect to travel, entertainment,
communications, technology/equipment and other business expenses customarily
reimbursed to senior executives of the Company in connection with the
performance of their duties on behalf of the Company.


4. Termination.


     (a) Death. The Term and Executive’s employment hereunder shall terminate
upon Executive’s death.


     (b) Disability. In the event Executive incurs a Disability for a continuous
period exceeding thirty (30) days, the Company may, at its election, terminate
the Term and Executive’s employment by giving Executive a notice of termination
as provided in Section 4(f). The term “Disability” as used in this Agreement
shall mean the inability of Executive to substantially perform his duties under
this Agreement, as a result of a physical or mental illness or personal injury
he has incurred, as determined by an independent physician selected with the
approval of the Company and Executive.


     (c) Cause. The Company may terminate this Agreement and the Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 4(f). “Cause” shall mean:
 
(i) Executive’s gross and willful misappropriation or theft of the Company’s or
any of its subsidiary’s funds or property;
 
(ii) Executive’s conviction of, or plea of guilty or nolo contendere to, any
felony or crime involving dishonesty or moral turpitude;


(iii) Executive materially breaches any obligation, duty, covenant or agreement
under this Agreement, which breach is not cured or corrected within thirty (30)
days of written notice thereof from the Company; or
 
(iv) Executive’s complete and total abandonment of his duties hereunder for a
period of thirty consecutive days (other than for reason of Disability).


Employment Agreement - CFO
 
Page 3

--------------------------------------------------------------------------------

 
     (d) Good Reason. Executive may terminate his employment and the Term at any
time for Good Reason by giving written notice as provided in Section 4(f), which
shall set forth in reasonable detail the facts and circumstances constituting
Good Reason. “Good Reason” shall mean the occurrence of any of the following
during the Term:
 
(i) without the consent of Executive, the Company materially reduces Executive’s
title, duties or responsibilities under Section 2 without the same being
corrected within thirty (30) days after being given written notice thereof,
other than for Cause, death or Disability;
 
(ii) the Company fails to pay any regular biweekly installment of the cash
portion of the Base Salary to Executive and such failure to pay continues for a
period of more than 30 days;
 
(iii) the Company breaches Section 7 without the same being corrected within
thirty (30) days after being given written notice thereof; or
 
(iv) the refusal to assume this Agreement by any successor or assign of the
Company as provided in Section 8.


(e) End of Term with Non-Renewal Notice. Either party may terminate this
Agreement at the end of the Initial Term or any Automatic Renewal Term by
providing a Non-Renewal Notice.
 
(f) Notice of Termination. Any termination of this Agreement by the Company
(other than for Cause under Section 4(c) or upon non-renewal under Section 4(e))
or by Executive shall be communicated in writing to the other party at least
sixty (60) days before the date on which such termination is proposed to take
effect. Any termination of this Agreement by the Company for Cause under Section
4(c) shall be communicated in writing to the Executive and such termination
shall be effective immediately upon such notice. With respect to any termination
of this Agreement by the Company for Cause or by the Executive for Good Reason,
such notice shall set forth in detail the facts and circumstances alleged to
provide a basis for such termination. Any termination due to non-renewal shall
be governed by Section 1.


5. Payments Upon Termination.
 
(a) Death or Disability. If Executive’s employment shall be terminated by reason
of death or Disability, the Company shall pay Executive’s estate or Executive
the portion of the Base Salary which would have been payable to Executive
through the date his employment is terminated; plus, any other amounts earned,
accrued or owing as of the date of death or Disability of Executive but not yet
paid to Executive under Section 3. In the event of the death or Disability of
the Executive, then any payment due under this Section 5(a) shall be made to
Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.
 
(b) Cause; Non-Renewal and Voluntary Termination. If Executive’s employment
shall be terminated for Cause, non-renewal under Section 4(e), or the Executive
terminates his employment (other than for Good Reason, death or Disability),
then without waiving any rights or remedies by reason thereof:
 
Employment Agreement - CFO
 
Page 4

--------------------------------------------------------------------------------

 
(i) the Company shall pay Executive his Base Salary and all amounts actually
earned, accrued or owing as of the date of termination but not yet paid to
Executive under Section 3 through the date of termination; and
 
(ii) except as otherwise provided in this subsection (b), the Company shall have
no further obligations to Executive under this Agreement.
 
(c) Other Than Cause; Non-Renewal and Voluntary Termination. If Executive’s
employment is terminated by the Company (other than as a result of Death,
Disability, Cause or non-renewal as specified in Section 4(a), (b), (c) or (e)
above) or is terminated by Executive for Good Reason, Executive shall be
entitled to the following:
 
(i) a lump sum payment in an amount equal to product of (A) the Base Salary and
Bonus under this Agreement paid to Executive during the immediately preceding
twelve month period ending on the date of termination of employment, multiplied
by (B) one hundred percent (100%); provided that if Executive’s termination of
employment by the Company or the Executive is within 6 months before or 12
months following the occurrence of a Change of Control (as defined in Section 6
below), such payment shall be equal to product of (A) the Base Salary under this
Agreement and Bonus paid to Executive during the immediately preceding twelve
month period ending on the date of termination of employment, multiplied by (B)
one hundred fifty percent (150%);
 
(ii) all amounts earned, accrued or owing through the date his employment is
terminated but not yet paid to Executive under Section 3;
 
(iii) continued participation in all employee benefit plans, programs or
arrangements available to the Company executives in which Executive was
participating on the date of termination until the earliest of:


              (A) the sixth month of the date of Executive’s termination of
employment, provided that if Executive’s termination of employment by the
Company or the Executive is within 6 months before or 12 months following the
occurrence of a Change of Control, then Executive shall be entitled to continue
to participate in such employee benefit plans, programs or arrangements until
the first anniversary of the date of Executive’s termination of employment;


              (B) the date this Agreement would have expired but for the
occurrence of the date of termination; or


              (C) the date, or dates, the Executive receives coverage and
benefits under the plans, programs and arrangements of a subsequent employer
(such coverages and benefits to be determined on a coverage-by-coverage, or
benefit-by-benefit, basis);


     provided that if Executive is precluded from continuing his participation
in any employee benefit plan, program or arrangement as provided in this clause
(iii), the Company shall provide him with similar benefits provided under the
plan, program or arrangement in which he is unable to participate for the period
specified in this clause (iii).


Employment Agreement - CFO
 
Page 5

--------------------------------------------------------------------------------

 
The payment of the lump sum amount under Section 5(c)(i) shall be made on the
earlier of the date ending on the expiration of two months following the date of
termination of Executive’s employment or the death of the Executive, except in
connection with a Change of Control occurring after such termination in which
the payment shall be made on the expiration of two months following the
occurrence of the Change of Control. Within three years following Executive’s
termination of employment, Executive or Executive’s estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be, shall
be entitled to exercise all options granted to Executive that are vested and
exercisable pursuant to this Agreement or otherwise and all such options not
exercised within such three-year period shall be forfeited, provided that any
options which were to expire pursuant to their terms prior to the end of such
three year period shall expire pursuant to their terms. All options and
restricted stock that are not vested and exercisable pursuant to this Agreement
or otherwise as of the date of, or as a result of Executive’s termination of
employment shall be forfeited. In the event of the death or Disability of the
Executive, then any payment due under this Section 5(c) shall be made to
Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.


As a condition to Executive’s right to receive any benefits pursuant to Section
5(c) of this Agreement, Executive must execute and deliver to the Company a
written release in form and substance satisfactory to the Company, of any and
all claims against the Company and all directors and officers of the Company
with respect to all matters arising out of Executive’s employment hereunder, or
the termination thereof (other than claims for entitlements under the terms of
this Agreement or plans or programs of the Company in which Executive has
accrued a benefit).


6. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean all of the following which occur six months after the Effective Date
(for the sake of clarity no Change of Control shall be deemed to have been
triggered during the first six months following the Effective Date, regardless
of whether any such transaction would otherwise be deemed a Change of Control
hereunder):


     (a) the acquisition by any individual, entity or group of forty percent
(40%) or more of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by Executive, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Executive or by any affiliate
of Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 6;


     (b) the consummation of a reorganization, merger or consolidation, unless
following such reorganization, merger or consolidation, sixty percent (60%) or
more of the combined voting power of the then-outstanding voting securities of
the entity resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation;


Employment Agreement - CFO
 
Page 6

--------------------------------------------------------------------------------

 
     (c) the (i) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (ii) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, unless the successor entity existing immediately
after such sale or disposition is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or disposition;


     (d) the Board adopts a resolution to the effect that, for purposes hereof,
a Change of Control has occurred.


7. Indemnification.


     (a) The Company shall indemnify and hold Executive harmless to the maximum
extent permitted by law against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorney’s fees incurred by Executive, in
connection with the defense of, or as a result of, any action or proceeding (or
any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that Executive is
or was an officer or Director of the Company, regardless of whether such action
or proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).


     (b) Notwithstanding anything in the Company’s Articles of Incorporation,
the by-laws or this Agreement to the contrary, if so requested by Executive, the
Company shall advance any and all Expenses (as defined below) to Executive
(“Expense Advance”), within fifteen days following the date of such request and
the receipt of a written undertaking by or on behalf of Executive to repay such
Expense Advance if a judgment or other final adjudication adverse to Executive
(as to which all rights of appeal therefrom have been exhausted or lapsed)
establishes that Executive, with respect to such Claim, is not eligible for
indemnification. “Expenses” shall include attorneys’ fees and all other costs,
charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A “Claim” shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.


8. Binding Agreement; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Executive and the Company and their respective
heirs, legal representatives and permitted successors and assigns. If the
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Executive, his beneficiaries or estate, shall be paid.


Employment Agreement - CFO
 
Page 7

--------------------------------------------------------------------------------

 
9. Dispute Resolution. Any controversy or claim arising with regard to this
Agreement shall be settled by expedited arbitration in accordance with the
provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction. The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney’s fees, court costs and all
related costs from the non-prevailing party. If the controversy or claim arises
with regard to any severance or separation payment required under Section 5 of
this Agreement and the arbitrator rules in favor of Executive with respect
thereto, then:


         (a) any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by (i) if such award or sums is payable under Section
5(c), then the number of thirty (30) day periods or part thereof that has
elapsed after the date ending six months after the date of Executive's
termination or separation or (ii) otherwise, the number of thirty (30) day
periods or part thereof that has elapsed after the date of Executive's
termination;


         (b) if the Company fails to comply with any such ruling of the
arbitrator, or if the Company unsuccessfully appeals any such ruling of the
arbitrator, then any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by the number of thirty (30) day periods or part
thereof that has elapsed after the date of the arbitrator's initial decision or
determination; and


         (c) If the arbitrator in such initial arbitration proceeding, or any
court in any appeal thereof determine that Company acted in bad faith, or
frivolously, in claiming "Cause" as its reason for termination of this
Agreement, or in failing to offer to the Executive the severance or separation
payment pursuant to Section 5 of this Agreement, then the Executive shall be
entitled to receive and Company shall be ordered to pay to Executive as a
penalty an amount equal to $100,000.00 in addition to the payments required
under Section 5 of this Agreement and any other amounts due under this
Agreement.


10. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 5 and Sections 7 through 19 shall expressly
survive the termination of this Agreement.


11. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive, his beneficiaries, dependents or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this Section 11 shall preclude (a) Executive from designating a
beneficiary to receive any benefit payable hereunder upon his death, or (b) the
executors, administrators or other legal representatives of Executive or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.


Employment Agreement - CFO
 
Page 8

--------------------------------------------------------------------------------

 
12. Amendments to this Agreement. Except for increases in the Base Salary and
other compensation made as provided in Section 3, this Agreement may not be
modified or amended except by an instrument in writing signed by the Executive
and the Company. No increase in the Base Salary or other compensation made as
provided in Section 3 will operate as a cancellation or termination of this
Agreement.


13. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


14. Severability. If, for any reason, any provision of this Agreement is held
invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect. If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.


15. Notices. Any notice, request, or other communication required or permitted
pursuant to this Agreement shall be in writing and shall be deemed duly given
when received by the party to whom it shall be given or three days after being
mailed by certified, registered, or express mail, postage prepaid, addressed as
follows:


     If to Company:
If to Executive:
   
     Hydrocarb Energy Corp.
3760 Harper St
     800 Gessner Road, Ste. 375
Houston, TX 77005
     Houston, TX 77024
Email: attorney@andrewlai.com
     Attention: Chairman of Board
Attention: Mr. K. Andrew Lai


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


16. Headings. The headings of Sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


Employment Agreement - CFO
 
Page 9

--------------------------------------------------------------------------------

 
17. Governing Law. This Agreement has been executed and delivered in the State
of Texas, and its validity, interpretation, performance and enforcement shall be
governed by the laws of Texas, without giving effect to any principles of
conflicts of law.


18. Withholding. All amounts paid pursuant to this Agreement shall be subject to
withholding for taxes (federal, state, local or otherwise) to the extent
required by applicable law.


19. Clawback. Notwithstanding any provision in this Agreement to the contrary,
any portion of the payments and benefits provided under this Agreement, as well
as any other payments and benefits which the Executive receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.


20. Counterparts. This Agreement may be executed in counterparts, each of which,
when taken together, shall constitute one original Agreement.


21. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and supersedes any prior employment agreement between the
Company and Executive, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided and not expressly provided for in this Agreement.


IN WITNESS WHEREOF, Company has caused its duly authorized officer and directors
to execute and attest to this Agreement, and Executive has placed his signature
hereon, effective as of the Effective Date.


 
COMPANY:                                                                                               





/s/ Kent Watts           
By: Mr. Kent
Watts                                                                                  
Chairman of the Board
EXECUTIVE:
 
 
/s/ K. Andrew Lai          
Mr. K. Andrew Lai
                   

 
 
 
 
 
 
 
 
 
 
Employment Agreement - CFO
 
Page 10

--------------------------------------------------------------------------------

 